Citation Nr: 1621843	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for osteoarthritis and degenerative joint disease of the right knee.  

(The issue of entitlement to a clothing allowance is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement an increased rating for the Veteran's right knee disability.

The Veteran testified before the undersigned at a Board videoconference hearing in April 2016.  A transcript of the hearing has been reviewed and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the April 2016 Board hearing, the Veteran reported that his right knee disability had worsened since his last VA examination.  The Board notes that the appellant's last VA examination was in February 2012.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran also stated that he received injections in his right knee from the VA medical center in Memphis, Tennessee.  A list of dates and times for the injections appointments was provided at the hearing.  The Board notes that the most recent VA medical records in the file are dated in 2014.  As the evidence submitted by the Veteran demonstrates additional VA medical treatment, outstanding VA medical records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's right knee disability.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should report the range of motion of the Veteran's right knee extension and flexion in degrees.

The examiner should determine whether the knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, or pain.  The examiner must discuss flare-ups reported by the Veteran and determine whether the flare -ups are associated with additional functional loss.  If so, he or she should estimate the degrees of lost motion during such flare -ups.  

The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's left leg, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

